Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 63-82 are currently pending in this application.
DETAILED ACTION
Election/Restrictions
Applicant's claim amendment filed on August 31, 2022 is entered.
Applicant's election without traverse of Group I, claims 1, 6, 23, 25-26, 29-33, 35, 37 and 40, and new claims 63-82, drawn to a method of treating damaged tissue in a subject in the reply filed on August 31, 2022 is acknowledged.
Applicant's election of the following species of polymer or biopolymer hydroxy methyl cellulose in the reply filed on August 31, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 63-82 are under consideration.
The election restriction is deemed proper and made final.
Benefit of Priority Claim
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Claim 65, directed in part to a polymer or biopolymer comprising a mixture of hyaluronic acid and chondroitin sulfate benefits from U.S. provisional patent application 62/625,853 filed on February 2, 2018 but lack support in U.S. provisional patent application 62/508,260 filed May 18, 2017.
Claim 74, directed in part to tissue damage comprising a diabetic ulcer or neurotrophic ulcer benefits from international patent application PCT/US18/33528 filed on May 18, 2018 but lacks support in U.S. provisional patent application 62/625,853 filed on February 2, 2018 and U.S. provisional patent application 62/508,260 filed May 18, 2017.
Claims 81-82, directed in part to damage caused by severe dry eye, keratoconjunctivitis sicca, Sjogren’s syndrome, or ocular graft-versus-host disease, among others, benefits from international patent application PCT/US18/33528 filed on May 18, 2018 but lacks support in U.S. provisional patent application 62/625,853 filed on February 2, 2018 and U.S. provisional patent application 62/508,260 filed May 18, 2017.

Disclosure Objections
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words and contains more than one page.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: on page 10, lines 19-20, the application refers to FIG. 4A for the statement that, after 24 hours, the group that received gel containing secretome had a smaller wound size comparted to the control group; however, FIG. 4A does not show this.  Appropriate correction is required.
Claim Objections
Claims 74, 77, and 81 are objected to because of the following informalities:
Claims 74 and 77 should end with a period.  See MPEP § 608.01(m).  Appropriate correction is required.
Claim 81 should begin with a capitalized word.  See MPEP § 608.01(m).  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a), New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 78 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The therapeutic agent which is an antiseptic agent lacks support in the application as filed and thus constitutes new matter.
37 CFR 1.118(a) states “No amendment shall introduce new matter into the disclosure of an application after the filing date of the application”. In the instant case, the recitation of limitation “an antiseptic agent” (Claim 78) is considered new matter. Upon review of the instant specification, examiner could only find explicit or implicit support for an analgesic agent, an anti- inflammatory agent, and an anesthetic.  The specification fails to disclose an antiseptic agent.
Thus, at the time the application was filed, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of one or more therapeutic agents are selected from the group consisting of an antiseptic agent, as claimed.
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph-written description requirement”. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981) teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed…If a claim is amended to include subject matter, limitation or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. MPEP 2163.06 further notes, “When an amendment is filed in reply to an objection or rejection based on U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved. Applicant should therefore specifically point out the support for any amendment made to the disclosure”. This is a new matter rejection.

Claim Rejections - 35 USC § 112(a), Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 63-82 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is claiming and what Applicant has possession of.
The claims are directed to a method of treating damaged tissue, the method comprising applying a mixture of one or more secreted factors from a stem cell and a biocompatible polymer or biopolymer wherein the one or more secreted factors accelerate healing of the damaged tissue.
There is a lack of evidence (e.g., reduction to practice) in the specification as filed that (1) applying any one or more secreted factors from any stem cell would reasonably accelerate healing of a damaged tissue, (2) a applying a mixture of any biocompatible polymer or biopolymer and any such secreted factors and would reasonably accelerate healing of a damaged tissue, and (3) applying any such mixture would reasonably accelerate healing of any damaged tissue.  One of ordinary skill in the art would understand from the instant application that mammalian corneal tissue damage (e.g., caused by mechanical damage or chemical burn) might be healed by applying a viscous gel formulation of hyaluronic acid and chondroitin sulfate comprising an entire secretome of a human bone marrow derived mesenchymal stem cells based on empirical evidence from rat models (FIG. 4-7) and from rabbit and human cells in vitro (e.g., FIG. 3).  Nowhere does the application provide guidance or restriction as to what single secreted factor or set of secreted factors might reasonably be capable of accelerating the healing of a damaged tissue or that such factor(s) may be secreted by any stem cell.
Even if the Applicant was in possession of one or more secreted factors from certain stem cells that might reasonably accelerate healing of a damaged tissue at the time of filing, nowhere does the application provide guidance or restriction as to how any biocompatible polymer or biopolymer might reasonably provide delivery of such one or more secreted factors so as to result in accelerating the healing of a damaged tissue.  To the contrary, the instant application shows that a mixture of the same secretome that provided healing with a different polymer (SYSTANE®, a gel which comprises PEG-400 and hydroxypropyl guar) failed to provide a healing benefit compared to a negative control (e.g., FIG. 7).  Furthermore, even if the Applicant was in possession at the time of filing of a mixture of certain biocompatible polymers or biopolymers with certain stem cell secreted factors that is capable of accelerating healing of a certain type(s) of damaged tissue (e.g., a hydrogel of hyaluronic acid and chondroitin sulfate comprising an entire secretome of a human bone marrow derived mesenchymal stem cell), nowhere does the application provide guidance or restriction to how such mixture(s) might accelerate healing of any damaged tissue (e.g., beyond corneal tissue or beyond corneal damaged caused by mechanical or alkaline burn).
The written description requirement may be satisfied through actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between structure and function, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the full scope of mixtures of any secreted factor(s) and any biocompatible polymer or biopolymer that is capable of accelerating healing of any damaged tissue.  In the instant case, the specification fails to provide sufficient descriptive information.  The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.  Thus, no identifying characteristics or properties are provided such that one of skill would be able to predictably produce all mixtures of biocompatible polymers or biopolymers and one or more secreted factors capable of accelerating healing of any damaged tissue.  The application as filed as best shown in FIG. 3-7 supports by a showing of actual reduction to practice that the Applicant was in possession of the claimed method wherein the specific secreted factors(s) are an entire human bone marrow derived mesenchymal stem cell secretome applied at concentrations between 7.5 and 1 mg/mL, wherein the biocompatible biopolymer is a viscous hydrogel formulation of hyaluronic acid and chondroitin sulfate, and wherein the damaged tissue is a corneal tissue wound caused by mechanical damage or alkaline chemical burn.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116).  As discussed above, the skilled artisan cannot envision all combinations of any one or more secreted factors and polymers capable of accelerating healing of any damaged tissue, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of reduction to practice.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of practicing it.  One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, a method of accelerating healing of any damaged tissue by applying any one or more secreted factors from a stem cell in a mixture of any biocompatible polymer or biopolymer does not meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).
Regarding claims 64-68 and 71-72, the claimed methods do not meet the written description provision of 35 U.S.C. §112, first paragraph, because the Applicant was not in possession of a method of accelerating healing of any damaged tissue even when applying the specifically recited stem cell factors and/or polymers for the reasons above.  Applicant was in possession of the claimed method wherein the damaged tissue is a corneal tissue wound caused by mechanical damage or chemical burn but not wherein the damaged tissue is a diabetic ulcer, neurotrophic ulcer, or nerve injury.
Regarding claims 69-70, 76-79 and 82, the claimed methods do not meet the written description provision of 35 U.S.C. §112, first paragraph, because the Applicant was not in possession of a method of accelerating healing of any damaged tissue by applying any mixture of any one or more secreted factors from any stem cell mixed with any biocompatible polymer or biopolymer for the reasons above when additional method steps are added that do not limit the damaged tissue or the mixture composition. Applicant was in possession of the claimed method wherein the damaged tissue is a corneal tissue wound caused by mechanical damage or chemical burn but not wherein the damaged tissue is a diabetic ulcer, neurotrophic ulcer, or nerve injury.  Applicant was in possession of the claimed method wherein the specific secreted factors(s) are an entire human bone marrow derived mesenchymal stem cell secretome but not wherein the one or more secreted factors from a stem cell is fewer than an entire secretome such as a single growth factor (e.g., EGF), cytokine, chemokine, anti-apoptotic factor, hormone or extracellular matrix protein and not wherein the stem cell is an embryonic stem cell or umbilical cord stem cell or any pluripotent stem cell, any adult stem cell, any bone marrow stem cell, any induced pluripotent stem cell, or any human mesenchymal stem cell.  Applicant was in possession of the claimed method wherein the biocompatible biopolymer is a viscous hydrogel formulation of hyaluronic acid and chondroitin sulfate but not wherein the polymer or biopolymer is merely a glycoprotein, carbohydrate, fibronectin, chitosan, laminin, hyaluronic acid, chondroitin sulfate, heparan sulfate, dermatan sulfate, chondroitin sulfate, methyl cellulose, hydroxy methyl cellulose, polyethylene glycol, polyvinyl pyrrolidone, or polyvinyl alcohol.
Regarding claim 73, the claimed method does not meet the written description provision of 35 U.S.C. §112, first paragraph, because the Applicant was not in possession of a method of accelerating healing of any damaged tissue by applying any mixture of any one or more secreted factors from any stem cell mixed with any biocompatible polymer or biopolymer, where the method is not limited beyond adding an intended result. 
Applicant was in possession of the claimed method wherein the damaged tissue is a corneal tissue wound caused by mechanical damage or chemical burn but not wherein the damaged tissue is a diabetic ulcer, neurotrophic ulcer, or nerve injury. Applicant was in possession of the claimed method wherein the specific secreted factors(s) are an entire human bone marrow derived mesenchymal stem cell secretome but not wherein the one or more secreted factors from a stem cell is fewer than an entire secretome such as a single growth factor, cytokine, chemokine, anti-apoptotic factor, hormone or extracellular matrix protein and not wherein the stem cell is an embryonic stem cell or umbilical cord stem cell or any pluripotent stem cell, any adult stem cell, any bone marrow stem cell, any induced pluripotent stem cell, or any human mesenchymal stem cell.  Applicant was in possession of the claimed method wherein the biocompatible biopolymer is a viscous hydrogel formulation of hyaluronic acid and chondroitin sulfate but not wherein the polymer or biopolymer is merely a glycoprotein, carbohydrate, fibronectin, chitosan, laminin, hyaluronic acid, chondroitin sulfate, heparan sulfate, dermatan sulfate, chondroitin sulfate, methyl cellulose, hydroxy methyl cellulose, polyethylene glycol, polyvinyl pyrrolidone, or polyvinyl alcohol.
Regarding claims 74 and 80-81, the claimed methods do not meet the written description provision of 35 U.S.C. §112, first paragraph, because the Applicant was not in possession of a method of applying any one or more secreted factors from a stem cell in a mixture of any biocompatible polymer or biopolymer to provide accelerated healing of specifically recited tissues or types of damage for the same reasons above.
Applicant was in possession of the claimed method wherein the specific secreted factors(s) are an entire human bone marrow derived mesenchymal stem cell secretome but not wherein the one or more secreted factors from a stem cell is fewer than an entire secretome such as a single growth factor, cytokine, chemokine, anti-apoptotic factor, hormone or extracellular matrix protein and not wherein the stem cell is an embryonic stem cell or umbilical cord stem cell or any pluripotent stem cell, any adult stem cell, any bone marrow stem cell, any induced pluripotent stem cell, or any human mesenchymal stem cell.  Applicant was in possession of the claimed method wherein the biocompatible biopolymer is a viscous hydrogel formulation of hyaluronic acid and chondroitin sulfate but not wherein the polymer or biopolymer is merely a glycoprotein, carbohydrate, fibronectin, chitosan, laminin, hyaluronic acid, chondroitin sulfate, heparan sulfate, dermatan sulfate, chondroitin sulfate, methyl cellulose, hydroxy methyl cellulose, polyethylene glycol, polyvinyl pyrrolidone, or polyvinyl alcohol.
Regarding claim 75, the claimed method does not meet the written description provision of 35 U.S.C. §112, first paragraph, because the Applicant was not in possession of a method of accelerating healing of any damaged human tissue by applying to the damaged human tissue any one or more secreted factors from a stem cell in a mixture of any biocompatible polymer or biopolymer for the same reasons above.
Applicant was in possession of the claimed method wherein the damaged tissue is a corneal tissue wound caused by mechanical damage or chemical burn but not wherein the damaged tissue is a diabetic ulcer, neurotrophic ulcer, or nerve injury.  Applicant was in possession of the claimed method wherein the specific secreted factors(s) are an entire human bone marrow derived mesenchymal stem cell secretome but not wherein the one or more secreted factors from a stem cell is fewer than an entire secretome such as a single growth factor, cytokine, chemokine, anti-apoptotic factor, hormone or extracellular matrix protein and not wherein the stem cell is an embryonic stem cell or umbilical cord stem cell or any pluripotent stem cell, any adult stem cell, any bone marrow stem cell, any induced pluripotent stem cell, or any human mesenchymal stem cell.  Applicant was in possession of the claimed method wherein the biocompatible biopolymer is a viscous hydrogel formulation of hyaluronic acid and chondroitin sulfate but not wherein the polymer or biopolymer is merely a glycoprotein, carbohydrate, fibronectin, chitosan, laminin, hyaluronic acid, chondroitin sulfate, heparan sulfate, dermatan sulfate, chondroitin sulfate, methyl cellulose, hydroxy methyl cellulose, polyethylene glycol, polyvinyl pyrrolidone, or polyvinyl alcohol.
Claims 64-84 are all included in this rejection because they depend directly or indirectly from base claim 63 and include all the limitations on the claims from which they depend.
35 USC § 112(a) - Scope of Enablement
Claims 63-82 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for applying certain mixtures comprising certain hydrogels comprising hyaluronic acid and chondroitin sulfate and an entire secretome of a human bone marrow derived mesenchymal stem cell and wherein the damaged tissue is a rat cornea epithelium damaged mechanically or chemically, the application does not enable all mixtures of any one or more secreted factors from any stem cell mixed with any biocompatible polymer or biopolymer as applied to any damaged tissue.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to accelerate healing of any damaged tissue by applying any mixture of any one or more secreted factors from any stem cell mixed with any biocompatible polymer or biopolymer as applied to any damaged tissue.  
As stated in the MPEP §2164.01(a) “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue."
In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are: 
The nature of the invention
The state of the prior art
The predictability or lack thereof in the art
The amount of direction or guidance present
The presence or absence of working examples
The breadth of the claims
The quantity of experimentation needed, and
The level of skill in the art

It is noted that all of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.

The State of the Prior Art and the Predictability or Lack Thereof in the Art
It is noted that the Applicant claims all mixtures of any one or more secreted factors from any stem cell mixed with any biocompatible polymer or biopolymer as applied to any damaged tissue.  Applicant provides no actual embodiments other than applying to a damaged rat cornea a hydrogel comprising hyaluronic acid, chondroitin sulfate, and a secretome of a human bone marrow derived mesenchymal stem cell. Applicant’s method of treatment comprising accelerating healing of any damaged tissue lacks enablement due to undue amount of experimentation required to predictably practice any mixtures of any one or more secreted factors from any stem cell mixed with any biocompatible polymer or biopolymer without constraint and based on the limited embodiments of Applicant’s instant disclosure.  Additionally, the prior art fails to provide guidance regarding how any mixture of any one or more secreted factors from any stem cell mixed with any biocompatible polymer or biopolymer as applied to any damaged tissue will result in accelerating healing.
Thus, because neither the instant specification, nor the prior or current art provides sufficient guidance as how to apply to any damaged tissue any mixtures of any one or more secreted factors from any stem cell mixed with any biocompatible polymer or biopolymer to provide accelerated healing, it would require undue experimentation to practice the invention as broadly claimed.   Additionally, the disclosure is silent with regard to the healing effect of embodiments lacking both hyaluronic acid and chondroitin sulfate and lacking an entire secretome of a human bone marrow derived mesenchymal stem cell. 
The Amount of Direction or Guidance Present and Presence or Absence of Working Examples
The only direction or guidance present in the instant specification with regard to the healing effect of applying a mixture of one or more secreted stem cell factors and a biocompatible polymer or biopolymer is in the Examples and Drawings showing results for a single mixture comprising hyaluronic acid, chondroitin sulfate, and a secretome of a human bone marrow derived mesenchymal stem cell (HA/CS+Secretome).  The guidance in the specification is limited to using a single mixture; however, there is no evidence that deviating from any ingredient (e.g. hyaluronic acid, chondroitin sulfate, and a secretome of a human bone marrow derived mesenchymal stem cell) would provide a similar healing acceleration.  To the contrary, the application shows that a mixture lacking hyaluronic acid and chondroitin sulfate failed to provide a healing benefit (e.g., FIG. 7).
The Breadth of the Claims
The instant breadth of the rejected claims 63-82 is broader then the disclosure; specifically, the instant claims provide accelerating healing of any damaged tissue by applying any mixture of any one or more secreted factors from any stem cell mixed with any biocompatible polymer or biopolymer.  Because the breadth of accelerating healing of any damaged tissue, the instant breadth of the rejected claims 64-68 and 71-72 is broader then the disclosure even if the mixture or one or more of its components is limited.  Because the breadth of accelerating healing of any damaged tissue by applying any mixture of any one or more secreted factors from any stem cell mixed with any biocompatible polymer or biopolymer, the instant breadth of the rejected claims 69-70, 76-79 and 82 is broader then the disclosure even if additional steps are added with the recited limitations.  Because the breadth of accelerating healing of any damaged tissue by applying any mixture of any one or more secreted factors from any stem cell mixed with any biocompatible polymer or biopolymer, the instant breadth of the rejected claim 73 is broader then the disclosure even if additional treating outcomes are added.  Because the breadth of accelerating healing by applying any mixture of any one or more secreted factors from any stem cell mixed with any biocompatible polymer or biopolymer, the instant breadth of the rejected claims 74 and 80-81 is broader then the disclosure even if the type of tissue or type of damage to the tissue is limited.  Because the breadth of accelerating healing of any damaged tissue by applying any mixture of any one or more secreted factors from any stem cell mixed with any biocompatible polymer or biopolymer, the instant breadth of the rejected claim 75 is broader then the disclosure even if the subject is limited to a human subject.
The Quantity of Experimentation Needed and the Level of Skill in the Art
While the level of skill in the art of biocompatible polymer formulation is high, the level of predictability in medicine is low such that a given therapeutic entity cannot be repeatedly redesigned to accelerate healing of any tissue.  It would require undue experimentation for one of ordinary skill in the pertinent art to practice accelerating healing of any damaged tissue by applying any mixture of any one or more secreted factors from any stem cell mixed with any biocompatible polymer or biopolymer. The unpredictability in medicine is such that a given therapeutic entity, e.g., a human MSC secretome in a HA/CS hydrogel, cannot be applied to accelerate healing of any tissue without undue experimentation to re-tailor the claimed method to every damaged tissue in the universe of all damaged tissues, for example to change the method of applying, the formulation of the mixture, and the dose/dosage and/or timing, such as to account for different pharmacokinetics and toxicities.  The science of medicine has not evolved such that, without guidance or working examples in the specification, the claims lack enablement for the full scope of the claimed invention.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected to predictably accelerate healing of any damaged tissue by applying any mixture of any one or more secreted factors from any stem cell mixed with any biocompatible polymer or biopolymer.  Undue experimentation would be required to determine the exact combinations of secreted factor(s) and biocompatible polymers or biopolymers for each tissue and each type of tissue damage, and the method might never work for all damaged tissues as asserted.
Regarding claims 64-68 and 71-72, the application as filed does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, for the reasons above when applying the specifically recited stem cell factors and/or polymers because the scope of the method is still directed to treating and accelerating healing of any damaged tissue.  Regarding claims 69-70, 76-79 and 82, the application as filed does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, for the reasons above when additional method steps are added that do not limit the damaged tissue or the mixture composition in claim 63.  Regarding claim 73, the application as filed does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, for the reasons above when the method is not limited beyond adding an intended result.  Regarding claims 74 and 80-81, the application as filed does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, for the reasons above even when limited to specifically recited tissues or types of damage because the scope of the method is still directed to applying any mixture of any one or more secreted factors from any stem cell mixed with any biocompatible polymer or biopolymer.  Regarding claim 75, the application as filed does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, for the reasons above because the scope of the method is still to accelerating healing of any damaged human tissue by applying any mixture of any one or more secreted factors from any stem cell mixed with any biocompatible polymer or biopolymer.
Claims 64-84 are all included in this rejection because they depend directly or indirectly from base claim 63 and include all the limitations on the claims from which they depend.

35 USC § 112(b), Definiteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 66, 68-70, and 79-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 66 refers to the biocompatible polymer or biopolymer encapsulates one or more of the secreted factor(s); however, it is not clear if this is occurring in step b) and/or step c) of claim 63.
Claim 68 refers to the biocompatible polymer or biopolymer forms a hydrogel encapsulating the one or more of the secreted factors; however, it is not clear if this is occurring in step b) and/or step c) of claim 63.  Claim 82 is included in this rejection as it depends from claim 68.
Claim 69 refers injecting the one or more secreted factors and the solution comprising the biocompatible polymer or biopolymer; however, it is not clear if this means injecting the mixture of claim 63 or (1) the one or more secreted factors and (2) the solution, either separately or together.  Claim 70 is included in this rejection as it depends from claim 69.
Claim 79 is indefinite because there is a lack of clear antecedent basis for the term treatment, which presumably is a method administered in multiple cycles.  It is not clear what method steps are being cycled to constitute treatment, for example, treatment may refer to performing all or some of the steps of claim 68:  steps a), b), and c) for each cycle or merely performing step c) of applying the mixture.
Claim 80 is indefinite because the phrase “optionally corneal tissue or stromal tissue” is ambiguous.  It is not clear if the damaged tissue of claim 80 is ocular corneal tissue, ocular stromal tissue, non-ocular stromal tissue, any ocular tissue, or a combination of the aforementioned.
Claim 81 is included in the rejection due to its dependence from claim 80.
Claim 82 recites the limitation "the contours of the ocular tissue surface".  There is insufficient antecedent basis for " the contours " and "the ocular tissue surface" in the claims.

35 USC § 112(d), Improper Dependent Form
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 67 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 67, the adherent or non-adherent covers every possibility and thus does not further limit the scope of claim 63.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 63-65, 69, 71-73, and 79 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyakoshi (Miyakoshi, N., et al., Arch Orthop Trauma Surg. 125(10): 683-92 (2005)).
Miyakoshi discloses a method of treating damaged tissue in a subject (e.g., osteochondral tissue), the method comprising (a) collecting a stem cell secreted factor (e.g., bFGF); (b) mixing the factor with a solution comprising at least one biocompatible polymer or biopolymer (e.g., based on hyaluronic acid) to form a mixture; and (c) applying the mixture to a damaged tissue (Abstract; pg. 684, 686 – Experiments 1-3, Fig. 1-4 and Table 1-4).  Miyakoshi discloses that bFGF (basic fibroblast growth factor) is secreted by stem cells (e.g., chondroprogenitor cells) and is involved in wound healing (pg. 683, col. 2, para. 2).  Miyakoshi describes a variety of methods to deliver a stem-cell secreted growth factor to an injured tissue, including using gelatins, collagen sponges, synthetic polymers, and hyaluronic acid gels (pg. 683, col. 2, para. 3).  Miyakoshi describes methods of treating cartilage/bone tissue damage in a subject using a biocompatible polymer mixture of hyaluronic acid (HA) and bFGF administered by injection (pg. 683, 686-688; Fig. 1e-f, Tables 1-4, Fig. 2g-h, Fig. 3c-d, Fig. 4g-h), where once or weekly administration resulted in tissue repair with additive/synergistic effect between bFGF and HA (pg. 683, 690).
Regarding claims 64-65, Miyakoshi discloses a biocompatible polymer mixture comprising hyaluronic acid (Abstract; pg. 684 – Experiments 1-3).
Regarding claim 69, Miyakoshi discloses a method comprising injection of the polymer mixture (Abstract; pg. 684 – Experiments 1-3).
Regarding claim 71, Miyakoshi discloses that the polymer mixture comprised a growth factor, i.e. bFGF (Abstract; pg. 683, col. 2; pg. 684 – Experiments 1-3).
Regarding claim 72, Miyakoshi discloses that stem cell secreted factor (bFGF) is secreted by pluripotent stem cells, embryonic stem cells, and adult stem cells (i.e. chondroprogenitor cells) (pg. 683, col. 2, para. 2).
Regarding claim 73, Miyakoshi discloses the method of applying the polymer mixture to damaged tissue regenerates the wounded tissue (pg. 687-688; Table 2, 4; Fig. 4).
Regarding claim 79, Miyakoshi discloses a method wherein multiple cycles of treatment are administered to the subject to effectuate at least a partial healing of a damaged tissue (pg. 684, Tables 1-2).

35 USC § 103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 63-82 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (WO 2012053976 A1).
Regarding claim 63, Lim discloses a method of treating in a wound of a subject by administering a biocompatible polymer or biopolymer comprising a stem cell exosome (pg. 3, lines 21-28; pg. 46, lines 21-32).  Lim discloses a method of treating damaged tissue (e.g., a wound) in a subject, the method comprising (a) collecting an exosome secreted by a stem cell (e.g., secreted by stem cells into a culture medium or isolated from a stem cell conditioned culture medium); (b) mixing the exosome with a solution comprising at least one biocompatible polymer or biopolymer to form a mixture (e.g. an exosome composition or pharmaceutical composition comprising the exosome and a water soluble polymer or gel forming polymer); and (c) applying the mixture to the damaged tissue (pg. 3, lines 21-28; pg. 13, lines 2-8, 15-17, 20-23; pg. 14, lines 1-2, 10-11; pg. 27 line 20 and 26-28; pg. 28, lines 1-8; pg. 30, lines 6-30; pg. 33-34; pg. 46-49).  Such a mixture made using stem cell exosomes from human mesenchymal stem cell conditioned medium increased epithelial coverage when applied to skin wounds of pigs (Example 7).
Regarding claim 64, Lim discloses wherein the biocompatible polymer is a carbohydrate (e.g., cellulose, starch, cellulose derivatives, glycosaminoglycan), collagen, polyethylene glycol, polyvinyl pyrrolidone, polyvinyl alcohol, chitosan, hyaluronic acid, chondroitin sulfate, dermatan sulfate, fibronectin, methyl cellulose, hydroxy methyl cellulose, glycoprotein (e.g., collagen or fibronectin) (pg. 27, line 20 and line 26 to pg. 28, line 8; pg. 30, lines 1-15 and 23-25; pg. 32, lines 15-18; pg. 38, line 28; pg. 47, line 22, to pg. 48, line 21; pg. 49, lines 10-13).  In particular, hyaluronic acid is suitable for healing eye wounds, particular in the anterior chamber (pg. 49, lines 19-21).
Regarding claim 65, Lim discloses wherein the mixture comprises hyaluronic acid or chondroitin sulfate (pg. 48, lines 14-19).
Regarding claim 66, Lim discloses wherein stem cell secreted factors are encapsulated (by a carrier, such as a water soluble or gel polymer) (pg. 46, lines 1-2).
Regarding claim 67, Lim discloses wherein the mixture is adherent to damaged tissue (pg. 47, lines 1-2) or is part of an absorbent gauze dressing, such as comprising an aqueous gel solution comprising the mixture (pg. 38, lines 20-24).
Regarding claim 68, Lim discloses wherein the stem cell secreted factors are encapsulated (by a carrier, such as a water soluble or gel polymer, pg. 46, lines 1-2), such as part of a dressing (e.g. an amorphous hydrogel or hydrogel sheet, pg. 43, lines 20-21) or in a gel as part of an absorbent gauze dressing (pg. 38, lines 20-24).
Regarding claims 69-70, Lim discloses wherein the mixture is injected into a tissue subsurface, such as a subcutaneous space (pg. 41, lines 20-21; pg. 52, lines 14-15; pg. 53, lines 27-28; pg. 54, lines 30-31).
Regarding claim 71, Lim discloses wherein the stem cell secreted factor is a growth factor, such as PDGF, EGF, TGF-a, FGF, NGF, erythropoietin, TGF-b, IGF-I, IGF II, and/or FGF2) (pg. 24, line 18, to pg. 25, line 14) or proteins generally secreted from a stem cell within an exosome (pg. 13, lines 7-8, 15-17 and 20-22; pg. 14, lines 1-2).
Regarding claim 72, Lim discloses wherein the stem cell is an adult stem cell or mesenchymal stem cell (pg. 51, lines 3-6; claim 4).
Regarding claim 73, Lim discloses wherein the treatment results in accelerating healing (FIG. 3-5; pg. 51, line 20, to pg. 52, line 3), increased thickness of an epithelial layer (Example 7, Fig. 3, pg. 56, lines 20-21), increased rate of epithelialization (Example 7, Fig. 3, pg. 56, lines 20-21), and shortened time for wound closure (FIG. 3-5; pg. 51, line 20, to pg. 52, line 3).
Regarding claim 74, Lim discloses wherein the damaged tissue was caused by a diabetic ulcer, burn, chemical injury, or ophthalmic wounds (pg. 36, line 23, to pg. 37, line 10; pg. 35, line 29, to pg. 36, line 4).
Regarding claim 75, Lim discloses wherein the subject is human (pg. 37, lines 13-17).
Regarding claim 76, Lim discloses wherein the damaged tissue is prepared by exfoliation or debridement of fibrotic or necrotic tissue (pg. 42, lines 2-4; pg. 43, line 12).
Regarding claims 77-78, Lim discloses wherein the method comprises coadministration of an additional therapeutic agent (pg. 42, line 2, to pg. 45, line 18), such as an antiseptic agent (e.g. an antimicrobial (pg. 44, lines 1-9)) or an anti-inflammatory agent (pg. 31, lines 8-10).
Regarding claim 79, Lim discloses wherein the method comprises multiple cycles of treatment sufficient to effectuate a partial or complete healing (pg. 38, lines 11-19).
Regarding claims 80-81, Lim discloses wherein the damaged tissue is ocular tissue, corneal tissue, or stromal tissue, including corneal ulcers (e.g., eye wounds, ophthalmic wounds, radiokeratotomy, corneal transplants, epikeratophakia) (pg. 37, lines 3-8).
Regarding claim 82, Lim discloses using a mixture comprising a hydrogel encapsulating the stem cell exosome (pg. 46, lines 1-2; pg. 38, lines 20-24; pg. 43, lines 20-21) and wherein the hydrogel molds to the contours of the ocular tissue surface (pg. 47, lines 1-4).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine a stem cell secreted factor (e.g., an exosome from a human mesenchymal stem cell (MSC) conditioned medium as disclosed by Lim) with a biocompatible polymer or biopolymer as disclosed and suggested by Lim (e.g., cellulose, starch, cellulose derivatives, glycosaminoglycan, collagen, polyethylene glycol, polyvinyl pyrrolidone, polyvinyl alcohol, chitosan, hyaluronic acid, chondroitin sulfate, dermatan sulfate, fibronectin, methyl cellulose, hydroxy methyl cellulose, glycoprotein (pg. 27, line 20 and line 26 to pg. 28, line 8; pg. 30, lines 1-15 and 23-25; pg. 32, lines 15-18; pg. 38, line 28; pg. 47, line 22, to pg. 48, line 21; pg. 49, lines 10-13) with a reasonable expectation of success at the time of filing as a matter of design choice.
Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Lim had already disclosed a method of treating a skin wound with a composition comprising a mixture of a fibrin biopolymer and MSC exosomes (Example 4), and Lim disclosed alternative polymer options in the Exosome Compositions section (pg. 27-33) and Pharmaceutical Compositions section (pg. 45-50) and Therapeutic Methods section (at pg. 38).
Regarding claims 64-68, and 82, it would have only required routine experimentation to incorporate into a method of Lim the prior art elements of any of the polymers as required by the claims 64-65, to encapsulate the stem cell exosome (pg. 46, lines 1-2 and 22-23; pg. 47), for example in a hydrogel (e.g. an amorphous hydrogel or hydrogel sheet, pg. 43, lines 20-21), and to apply the mixture (e.g. comprising a hydrogel) so that it molds to the contours of the damaged tissue, such as an ocular tissue surface (pg. 47, lines 1-4) or to apply the mixture such that it adheres to the damaged tissue (pg. 47, lines 1-2; pg. 38, lines 20-24).
Regarding claims 69-70, 75, and 77-79, it would have only required routine experimentation to incorporate into a method of Lim the prior art elements of applying the mixture by injection into a tissue subsurface, including a subcutaneous injection, as Lim already demonstrated injecting such a mixture into mice (Examples 3-4; pg. 41, lines 20-21; pg. 52, lines 14-15; pg. 53, lines 27-28; pg. 54, lines 30-31), choosing the subject which is a human (pg. 37, lines 13-17), administering to the subject an additional therapeutic agent which is an antiseptic or anti-inflammatory agent (pg. 42, line 2, to pg. 45, line 18; pg. 44, lines 1-9; pg. 31, lines 8-10), and/or to repeatedly applying the mixture to damaged tissue to promote healing over multiple cycles of treatment sufficient to effectuate a partial or complete healing (pg. 38, lines 11-19).
Regarding claim 71, it would have only required routine experimentation to incorporate into a method of Lim the prior art elements of collecting one or more individual stem cell secreted factors which is a growth factor, cytokine, chemokine, hormone, or extracellular matrix protein, such as PDGF, EGF, TGF-a, FGF, NGF, erythropoietin, TGF-b, IGF-I, IGF II, and/or FGF2 (pg. 24, line 18, to pg. 25, line 14; pg. 13, lines 7-8, 15-17 and 20-22; pg. 14, lines 1-2) or to confirm the stem cell exosome of Lim already comprises a particular growth factor, cytokine, chemokine, anti-apoptotic factor, hormone, or extracellular matrix protein.
Regarding claim 73, it would have only required routine experimentation to incorporate into a method of Lim the prior art element of applying the mixture to damaged tissue to accelerate healing, increase thickness of an epithelial layer, increase a rate of epithelization, and shorten time for wound closure as Lim already disclosed stem cell exosome compositions treatments result in accelerating healing (FIG. 3-5; pg. 51, line 20, to pg. 52, line 3), increased thickness of an epithelial layer (Example 7, Fig. 3, pg. 56, lines 20-21), increased rate of epithelialization (Example 7, Fig. 3, pg. 56, lines 20-21), and shortened time for wound closure (FIG. 3-5; pg. 51, line 20, to pg. 52, line 3).
Regarding claims 74, 76, and 80-81, it would have only required routine experimentation to incorporate into a method of Lim the prior art elements of applying the mixture to a damaged tissue which is a diabetic ulcer, burn, or chemical injury (pg. 36, line 23, to pg. 37, line 10; pg. 35, line 29, to pg. 36, line 4), an ocular tissue, corneal tissue, stromal tissue, or ocular tissue damaged by a chemical burn, physical trauma, or a corneal ulcer (pg. 37, lines 3-8), and/or to a damaged tissue prepared by exfoliation or debridement of fibrotic or necrotic tissue (pg. 42, lines 2-4; pg. 43, line 12).
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.

Claims 63-72, 75, and 77-78 are rejected under 35 U.S.C. 103 as being unpatentable over Desai (WO 2015/154078 A1) in view of Bakota (Bakota, E., et al., Biomacromolecules 12(5): 1651-7 (2011)).
Regarding claim 63, Desai discloses a method of treating damaged tissue in a subject (a method of regenerating a tissue and for repair and/or regenerative medical applications, at [0041] and [0092]), the method comprising (a) collecting one or more stem-cell secreted factors (e.g., a biological factor which is a protein, nucleic acid, lipid, or carbohydrate at [0026]) or cells (e.g., a stem cell at [0025]); (b) mixing the biological factor or stem cell with a solution comprising at least one biocompatible polymer or biopolymer to form a mixture (a non-toxic hydrogel comprising first and second polymers connected by linkers, at [0004]-[0005], [0024] and claims 16-19); and (c) applying the mixture to a damaged tissue ([0041]-[0042]; claims 16-17, 28, 31 and 34).  Desai discloses the biological factor’s structure can be a protein or proteoglycan and its function can be to maintain cell viability, promote cell proliferation or prevent premature terminal differentiation, such as a growth factor, hormone, chemokine, cytokine or extracellular matrix component.  Also, Desai discloses a mixture having a biocompatible hydrogel polymer and a stem cell, which inherently secretes one or more factors from a stem cell.
Although Desai discloses a mixture having a biocompatible hydrogel polymer and the biological factor that is a cell secreted factor, which may be collected from a stem cell, Desai fails to expressly disclose collecting the biological factor secreted from a stem cell and mixing it with the biocompatible polymer to form a mixture.
Bakota discloses that embryonic stem cells secrete a wide variety of factors, including at least 36 proteins (pg. 1655, col. 2).  Bakota teaches that while stem cells are known to be capable of accelerating tissue repair and healing of a large variety of diseases and injury, acellular approaches based on stem cell secreted factors are more favorable to minimize risks (pg. 1655, last paragraph of col. 1 to col. 2).  Bakota discloses a method of treating damaged tissue in a subject, the method comprising (a) collecting stem cell secreted factors (e.g., a secretome of a human embryonic stem cell); (b) mixing the factors or secretome with a solution comprising at least one biocompatible polymer or biopolymer (e.g., a hydrogel) to form a mixture; and (c) applying the mixture to a damaged tissue (pg. 1656; abstract).  Bakota describes methods of treating damaged kidney tissue in a subject by injection of a biocompatible hydrogel polymer mixture comprising growth factors and cytokines secreted by human embryonic stem cells (pg. 1656; Fig. 9; abstract).  Bakota discloses the mixture restored tissue function in a model of induced tissue injury (pg. 1656, last paragraph of col. 1 to col. 2; Fig. 9; abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to perform the method of Desai while substituting the biological factor of Desai with a secreted factor (e.g., a growth factor or cytokine or entire secretome) collected from a stem cell as taught by Bakota (Abstract; pg. 1655) in order to produce a solution comprising at least one biocompatible polymer or biopolymer (e.g. a non-toxic hydrogel comprising two or more polymers taught by Desai) to form a mixture for delivery of a stem cell secreted factor (e.g., secretome) for application to a damaged tissue, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  One of ordinary skill in the art would have been motivated to do so in order to provide stem cell secretome function of accelerating tissue repair and healing of a large variety of diseases and injuries as taught by Bakota (pg. 1655-1656).  Moreover, Bakota teaches that stem cell secreted factors are less risky than using stem cells (pg. 1655).
Said design choice amounting to simple substitution of one known element (Desai’s biological factor, which can be a growth factor, [0028]) for another (Bakota’s secretome isolated from a stem cell) to obtain predictable results a biocompatible polymer comprising a stem cell secreted factor for use in a method of healing damaged tissue.  It would have only required routine experimentation to modify the method of Desai with elements of Bakota to arrive at the substitution with a stem cell secreted growth factor, cytokine or secretome.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.
Regarding claim 64, Desai discloses wherein the biocompatible polymer is chitosan, polyethylene glycol, hyaluronic acid, collagen, chondroitin, and heparin ([0119]; [0081]).
Regarding claim 65, Desai discloses wherein the mixture comprises hyaluronic acid and/or chondroitin ([0081], [0019] and claim 7).
Regarding claim 66, Desai discloses wherein stem cell secreted factors are encapsulated by a hydrogel or polymer ([0052], [0077] and [0079]).
Regarding claim 68, Desai discloses wherein the stem cell secreted factors are encapsulated by a hydrogel ([0052], [0077] and [0079]).
Regarding claims 69-70, Desai discloses wherein the mixture is injected into a tissue subsurface, such as a subcutaneous space ([0051], Example 6, [0117], FIG. 6).
Regarding claim 71, Desai discloses wherein the stem cell secreted factor is a growth factor, hormone, chemokine, cytokine, and/or extracellular matrix component ([0028]-[0029]).  Further, Bakota discloses the hydrogel polymer mixture comprised cytokines and growth factors secreted by stem cells (Abstract; pg. 1655).
Regarding claim 72, Desai discloses that the method may comprise a stem cell such as, e.g., an embryonic stem cell, adult stem cell, cardiac stem cell, pancreatic stem cell, mesenchymal stem cell, hematopoietic stem cell, or neural stem cells ([0025]).
Regarding claim 75, Desai discloses wherein the subject is human ([0097]).
Regarding claims 77-78, Desai discloses wherein the method comprises coadministration of an additional therapeutic agent ([0027]), such as an anti-inflammatory agent (IL-4, IL-10, or IL-15, [0029]).

Claims 63-66, 68-72, 75, and 77-79 are rejected under 35 U.S.C. 103 as being unpatentable over Desai (WO 2015/154078 A1) in view of Miyakoshi (Miyakoshi, N., et al., Arch Orthop Trauma Surg. 125(10): 683-92 (2005).
Regarding claim 63, Desai discloses a method of treating damaged tissue in a subject (a method of regenerating a tissue and for repair and/or regenerative medical applications, at [0041] and [0092]), the method comprising (a) collecting one or more stem-cell secreted factors (e.g., a biological factor which is a protein, nucleic acid, lipid, or carbohydrate at [0026]) or cells (e.g., a stem cell at [0025]); (b) mixing the biological factor or stem cell with a solution comprising at least one biocompatible polymer or biopolymer to form a mixture (a non-toxic hydrogel comprising first and second polymers connected by linkers, at [0004]-[0005], [0024] and claims 16-19); and (c) applying the mixture to a damaged tissue ([0041]-[0042]; claims 16-17, 28, 31 and 34).  Desai discloses the biological factor’s structure can be a protein or proteoglycan and its function can be to maintain cell viability, promote cell proliferation or prevent premature terminal differentiation, such as a growth factor, hormone, chemokine, cytokine or extracellular matrix component.  Also, Desai discloses a mixture having a biocompatible hydrogel polymer and a stem cell, which inherently secretes one or more factors from a stem cell.
Although Desai discloses a mixture having a biocompatible hydrogel polymer and the biological factor that is a cell secreted factor, which may be collected from a stem cell, Desai fails to expressly disclose collecting the biological factor secreted from a stem cell and mixing it with the biocompatible polymer to form a mixture.
Miyakoshi discloses that basic fibroblast growth factor (bFGF) is involved in maintenance and survival of tissues and stimulation of wound healing (pg. 683).  Miyakoshi teaches that bFGF is produced by pluripotent embryonic and adult stem cells (chondroprogenitor cells) during development and healing (pg. 683).  Miyakoshi teaches that a hyaluronic acid polymer comprising bFGF improves healing and regeneration of damaged tissue (pg. 683, 687-688; Table 2, 4; Fig. 4).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to perform the method of Desai while substituting the biological factor of Desai with a secreted factor (e.g., bFGF) collected from a chondroprogenitor stem cell as taught by Miyakoshi in order to produce a solution comprising at least one biocompatible polymer or biopolymer (e.g. a non-toxic hydrogel comprising two or more polymers taught by Desai) to form a mixture for delivery of a stem cell secreted factor (e.g., bFGF) for application to a damaged tissue, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  One of ordinary skill in the art would have been motivated to do so in order to provide bFGF’s function of promoting tissue maintenance, tissue survival and stimulation of healing and regeneration as taught by Miyakoshi (pg. 683, 687-688; Table 2, 4; Fig. 4).  Moreover, Miyakoshi already disclosed that growth factors are expected to be useful for enhancing tissue repair (pg. 683).
Said design choice amounting to simple substitution of one known element (Desai’s biological factor, which can be a growth factor, [0028]) for another (Miyakoshi’s bFGF isolated from a stem cell) to obtain predictable results a biocompatible polymer comprising a stem cell secreted factor for use in a method of healing damaged tissue.  It would have only required routine experimentation to modify the method of Desai and the components of Miyakoshi to arrive at the substitution with a stem cell secreted growth factor.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.
Regarding claim 64, Desai discloses wherein the biocompatible polymer is chitosan, polyethylene glycol, hyaluronic acid, collagen, chondroitin, and heparin ([0119]; [0081]).
Regarding claim 65, Desai discloses wherein the mixture comprises hyaluronic acid and/or chondroitin ([0081], [0019] and claim 7), and Miyakoshi discloses damaged tissue repair is enhanced when a suitable carrier, such as a hyaluronic acid gel biocompatible polymer is used (pg. 683).
Regarding claim 66, Desai discloses wherein stem cell secreted factors are encapsulated by a hydrogel or polymer ([0052], [0077] and [0079]).
Regarding claim 68, Desai discloses wherein the stem cell secreted factors are encapsulated by a hydrogel ([0052], [0077] and [0079]).
Regarding claims 69-70, Desai discloses wherein the mixture is injected into a tissue subsurface, such as a subcutaneous space ([0051], Example 6, [0117], FIG. 6).
Regarding claim 71, Desai discloses wherein the stem cell secreted factor is a growth factor, hormone, chemokine, cytokine, and/or extracellular matrix component ([0028]-[0029]).
Regarding claim 72, Desai discloses that the method may comprise a stem cell such as, e.g., an embryonic stem cell, adult stem cell, cardiac stem cell, pancreatic stem cell, mesenchymal stem cell, hematopoietic stem cell, or neural stem cells ([0025]).  Further, Miyakoshi discloses that stem cell secreted factor (bFGF) is secreted by pluripotent stem cells, embryonic stem cells, and adult stem cells (i.e. chondroprogenitor cells) (pg. 683).
Regarding claim 75, Desai discloses wherein the subject is human ([0097]).
Regarding claims 77-78, Desai discloses wherein the method comprises coadministration of an additional therapeutic agent ([0027]), such as an anti-inflammatory agent (IL-4, IL-10, or IL-15, [0029]).
Regarding claim 79, Miyakoshi teaches that either a single administration or multiple cycles of treatment provide benefit of tissue regeneration (pg. 684, Tables 1-2).

Claims 63-66 and 68-80 are rejected under 35 U.S.C. 103 as being unpatentable over Desai (WO 2015/154078 A1) in view of Hamed (U.S. Patent 11,213,569; filed 2016) and Peng (Peng, Y., et al., Tissue Eng Part A 21 (5-6): 1036-46 (2014)).
Regarding claim 63, Desai discloses a method of treating damaged tissue in a subject (a method of regenerating a tissue and for repair and/or regenerative medical applications, at [0041] and [0092]), the method comprising (a) collecting one or more stem-cell secreted factors (e.g., a biological factor which is a protein, nucleic acid, lipid, or carbohydrate at [0026]) or cells (e.g., a stem cell at [0025]); (b) mixing the biological factor or stem cell with a solution comprising at least one biocompatible polymer or biopolymer to form a mixture (a non-toxic hydrogel comprising first and second polymers connected by linkers, at [0004]-[0005], [0024] and claims 16-19); and (c) applying the mixture to a damaged tissue ([0041]-[0042]; claims 16-17, 28, 31 and 34).  Desai discloses the biological factor’s structure can be a protein or proteoglycan and its function can be to maintain cell viability, promote cell proliferation or prevent premature terminal differentiation, such as a growth factor, hormone, chemokine, cytokine or extracellular matrix component.  Also, Desai discloses a mixture having a biocompatible hydrogel polymer and a stem cell, which inherently secretes one or more factors from a stem cell.
Although Desai discloses a mixture having a biocompatible hydrogel polymer and the biological factor that is a cell secreted factor, which may be collected from a stem cell, Desai fails to expressly disclose collecting the biological factor secreted from a stem cell and mixing it with the biocompatible polymer to form a mixture.
However, Peng teaches that stem cells (e.g., mesenchymal stem cells) are known to secrete a wide variety of factors including erythropoietin (EPO) (pg. 1043).  Hamed discloses a method of treating damaged tissue in a subject (a method of accelerating wound healing), the method comprising (a) collecting EPO; (b) mixing EPO with a solution comprising at least one biocompatible polymer or biopolymer (e.g. a polymer gel or hydrogel) to form a mixture; and (c) applying the mixture to a damaged tissue (col. 2, lines 25-41; col. 30-31).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to perform the method of Desai while substituting the biological factor of Desai with EPO taught by Hamed and collected from a stem cell as taught by Peng in order to produce a solution comprising at least one biocompatible polymer or biopolymer (e.g. a non-toxic hydrogel comprising two or more polymers taught by Desai) to form a mixture for delivery of a stem cell secreted factor (e.g., EPO) for application to a damaged tissue, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  One of ordinary skill in the art would have been motivated to do so in order to provide EPO’s function of stimulating healing and epithelization as taught by Hamed (col. 1, lines 42-53).
Said design choice amounting to simple substitution of one known element (Desai’s biological factor, which can be a growth factor, [0028]) for another (Hamed’s EPO isolated from a stem cell) to obtain predictable results a biocompatible polymer comprising a stem cell secreted factor for use in a method of healing damaged tissue.  It would have only required routine experimentation to modify the method of Desai with the method of Hamed to arrive at the substitution with the stem cell secreted growth factor EPO, which is both a hormone and cytokine.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.
Regarding claim 64, Desai discloses wherein the biocompatible polymer is chitosan, polyethylene glycol, hyaluronic acid, collagen, chondroitin, and heparin ([0119]; [0081]).  Further, Hamed discloses using a biocompatible polymer which comprises a glycoprotein (e.g., collagen or fibronectin), collagen, fibronectin, laminin, heparan sulfate, hyaluronic acid, polyethylene glycol, polyvinyl pyrrolidone, and/or polyvinyl alcohol (col. 7, lines 49-51; col. 20, line 1, to col. 21, line 31).
Regarding claim 65, Desai discloses wherein the mixture comprises hyaluronic acid and/or chondroitin ([0081], [0019] and claim 7).  Further, Hamed discloses using a biocompatible polymer which comprises hyaluronic acid (col. 3, lines 18-19 and 47-49; col. 4, lines 10-12).
Regarding claim 66, Desai discloses wherein biological factors (e.g., EPO) are encapsulated by a hydrogel or polymer ([0052], [0077] and [0079]).
Regarding claim 68, Desai discloses wherein the biological factors (e.g., EPO) are encapsulated by a hydrogel ([0052], [0077] and [0079]).
Regarding claims 69-70, Desai discloses wherein the mixture is injected into a tissue subsurface, such as a subcutaneous space ([0051], Example 6, [0117], FIG. 6).  Further, Hamed discloses methods wherein the mixture is injected into a tissue subsurface, such as a subcutaneous space (col. 18, lines 50-55).
Regarding claim 71, Desai discloses wherein the stem cell secreted factor is a growth factor, hormone, chemokine, cytokine, and/or extracellular matrix component ([0028]-[0029]).  Further, Hamed discloses using EPO, a stem cell secreted factor which is hormone and a cytokine or an extracellular matrix protein, such as fibronectin (FN) (col. 1, line 41; col. 2, lines 25-27).
Regarding claim 72, Peng teaches that adult stem cells, pluripotent cells, and mesenchymal stem cells are known to secrete EPO (pg. 1043), and Hamed teaches a method of mixing EPO and forming a gel polymer in a glass beaker (col. 29-31).  Desai discloses that the method may comprise a stem cell such as, e.g., an embryonic stem cell, adult stem cell, cardiac stem cell, pancreatic stem cell, mesenchymal stem cell, hematopoietic stem cell, or neural stem cells ([0025]).
Regarding claim 73, Hamed discloses methods of using an EPO-polymer mixture wherein the treatment results in accelerating healing (col. 1, lines 17-20), increased rate of epithelialization (col. 14, lines 6-13; col. 39, lines 43-45), and shortened time for wound closure (col. 39, lines 43-45; Examples 1-2).
Regarding claim 74, Hamed discloses methods of using an EPO-polymer mixture wherein the damaged tissue was caused by a diabetic ulcer, burn, or ophthalmic wounds (col. 4, lines 38-40; col. 14, line 65, to col. 15, line8; col. 18, lines 42-49; FIG. 1-8).
Regarding claim 75, Desai discloses wherein the subject is human ([0097]), and Hamed discloses similar methods wherein the subject is human (col. 2, lines 47-49; Example 2).
Regarding claim 76, Hamed discloses wherein the damaged tissue is prepared by debridement prior to application of the polymer mixture (Example 2, col. 40, lines 31-32).
Regarding claims 77-78, Desai discloses wherein the method comprises coadministration of an additional therapeutic agent ([0027]), such as an anti-inflammatory agent (IL-4, IL-10, or IL-15, [0029]).  Further, Hamed discloses wherein the method comprises coadministration of an additional therapeutic agent (col. 20, line 1, to col. 21, line 10), such as an analgesic (col. 20, line 43), anti-inflammatory agent (col. 20, lines 46-47), and/or an anesthetic (col. 20, line 43).
Regarding claim 79, Hamed discloses wherein the method comprises multiple cycles of treatment to provide accelerated wound healing (col. 4, lines 24-37).
Regarding claim 80, Hamed discloses wherein the mixture is applied to ocular tissue (topically on the eye (e.g., to a wound), col. 18, lines 42-49).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 63-75 and 80 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-32, 46-48 and 86-89 of copending Application No. 16/482,560 (reference application) in view of Miyakoshi (Miyakoshi, N., et al., Arch Orthop Trauma Surg. 125(10): 683-92 (2005)). Although the claims at issue are not identical, they are not patentably distinct from each other because the method of instant claim 63 of applying to a damaged tissue a mixture of a stem cell secreted factor and a biocompatible polymer is obvious in light of the reference application’s claim 26 method of treating a damaged tissue by applying a mixture comprising a hydrogel-forming molecule and at least one growth factor capable of promoting tissue regeneration or repair and comprising a cross-linking moiety to form a hydrogel in situ using a non-photochemical bioconjugation method to crosslink the hydrogel-forming molecule and the growth factor.
The claims in the instant application (currently pending claims 63-82) differ in that mixture comprises one or more secreted factors collected from a stem cell and the biocompatible polymer is formed prior to application to the tissue, whereas in the claimed method of the reference application (currently pending claims 26-33, 46-48, and 77-90) the polymer is formed using a routine cross-linking step after application to the tissue.
However, Miyakoshi discloses that bFGF (basic fibroblast growth factor) is a growth factor secreted by stem cells (e.g., chondroprogenitor cells) and is involved in wound healing (pg. 683, col. 2, para. 2).
It would have been prima facie obvious to one of ordinary skill in the art to modify the method of claim 26 of the reference application such that the growth factor is collected from a stem cell (e.g., bFGF collected from a chondroprogenitor cell as taught by Miyakoshi) and such that the hydrogel-forming molecule is cross-linked to form a biocompatible polymer and mixed with the growth factor prior to applying the mixture to the damaged tissue.  One of ordinary skill in the art would have been motivated to do so and with a reasonable expectation of success because Miyakoshi already disclosed growth factors are secreted by stem cells and such growth factors may be capable of promoting tissue regeneration, tissue repair, and wound healing (Miyakoshi at pg. 683, col. 2, para. 2).  It would have only required routine experimentation to modify the method of claim 26 of the reference application with a secreted growth factor collected from a stem cell and to polymerize the polymer prior to application to the damaged tissue to arrive at the method of claim 63 of the instant application.
Regarding claims 64 and 65, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to select a biocompatible polymer or biopolymer which is glycoprotein, a carbohydrate, collagen, fibronectin, chitosan, laminin, hyaluronic acid, chondroitin sulfate, heparan sulfate, dermatan sulfate, chondroitin sulfate, methyl cellulose, hydroxy methyl cellulose, polyethylene glycol, polyvinyl pyrrolidone, or polyvinyl alcohol with a reasonable expectation of success at the time of filing as a matter of design choice because claim 27 disclosed the same polymers for the method of the reference application and this amounts to combining prior art elements according to known methods to yield predictable results.
Regarding claim 66, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to encapsulate the growth factor with a biocompatible polymer or biopolymer with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because claim 32 of the reference application already disclosed wherein the growth factor is encapsulated.
Regarding claim 67, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to use in the method the hydrogel which adheres to damaged tissue with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because claim 26 of the reference application already disclosed a hydrogel-growth factor mixture which adheres to treated tissue.
Regarding claim 68, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to encapsulate the growth factor with a biocompatible polymer or biopolymer with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because claim 32 of the reference application already disclosed a variation of the method of claim 26 wherein the growth factor is encapsulated.
Regarding claims 69-70, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to apply the mixture to the damaged tissue via injection into a tissue subsurface (including a subcutaneous tissue or subconjunctival space) with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because claims 29-30 of the reference application already disclosed variations of the method of claim 26 wherein the hydrogel is injected into a tissue subsurface, such as a subcutaneous tissue or subconjunctival space.
Regarding claim 71, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of claim 26 of the reference application such that the secreted factor collected from a stem cell is a growth factor (e.g., bFGF collected from a chondroprogenitor cell as taught by Miyakoshi or EGF or NGF as taught by claims 31-32 of the reference application) with a reasonable expectation of success at the time of filing as a matter of design choice.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Miyakoshi already disclosed growth factors are secreted by stem cells and such growth factors may be capable of promoting tissue regeneration, tissue repair, and wound healing (Miyakoshi at pg. 683, col. 2, para. 2).  It would have only required routine experimentation to modify the method of claim 26 of the reference application with a secreted growth factor collected from a stem cell.
Regarding claim 72, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to modify the method of claim 26 of the reference application by choosing the growth factor that is a stem cell secreted factor and collecting the growth factor from a pluripotent stem cell, adult stem cell, induced pluripotent stem cell, or mesenchymal stem cell with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Miyakoshi already disclosed growth factors are secreted by pluripotent stem cells, embryonic stem cells, and adult stem cells (i.e. chondroprogenitor cells) (pg. 683, col. 2, para. 2) and such stem cell secreted growth factors may be capable of promoting tissue regeneration, tissue repair, and wound healing.
Regarding claim 73, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to apply the mixture to the damaged tissue with a reasonable expectation of success at the time of filing to increase thickness of an epithelial layer of the damaged tissue, increase rate of epithelialization of the damaged tissue, or stimulate nerve regeneration in the damaged tissue with a reasonable expectation of success because claim 86 of the reference application already disclosed variations of the method of claim 26 wherein this result occurs.
Regarding claim 74, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to apply the method of claim 26 of the reference application as modified as described above to tissue damage caused chemical injury with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because claim 46 of the reference application already disclosed variations of claim 26 of the reference application wherein the tissue damage was caused by physical trauma, chemical, or disease, or damaged ocular tissue.
Regarding claim 75, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to apply the method of claim 26 of the reference application as modified as described above to a human subject with a reasonable expectation of success at the time of filing as a matter of design choice.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because claim 88 of the reference application already disclosed variations of claim 26 of the reference application wherein the subject is human.
Regarding claim 80, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to apply the method of claim 26 of the reference application as modified as described above to damaged ocular tissue with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because claims 47-48 of the reference application already disclosed variations of claim 26 of the reference application wherein the damaged tissue is ocular tissue, corneal tissue, or stromal tissue.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Little (Little, C., et al., J Funct Biomater 5(3): 197-210 (2014)) discloses a hydrogel comprising hyaluronic acid and chondroitin sulfate improved cell proliferation in an additive fashion (pg. 203-207; Fig. 1-4; Abstract).
Vizoso (Vizoso, F., et al., Int J Mol Sci 18(9): 1852 (2017)) discloses stem cell secrete factors with the potential to maintain and repair tissues and for use in regenerative medicine.  Vizoso teaches that stem cell secreted factors may function via wound healing, tissue repair, immunomodulation, anti-inflammatory activities, anti-apoptotic activities, and neurotrophic effects among others.  Vizoso discloses stem cell secretome derivatives, such as conditioned media or exosomes, present therapeutic advantages over stem cells themselves and that stem cell secreted factors can be isolated from various stem cell types, e.g., human bone marrow, adipose, dental pulp, periodontal ligament, umbilical cord, and uterine cervical stem cells.  Vizoso discloses stem cell secreted factors have already been tested in animal models involved damaged tissues such as cornea, skin, lung, heart, brain, spinal cord, muscle, liver, bone, and cartilage (see Table 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ROGERS whose telephone number is (571)272-8338. The examiner can normally be reached Monday - Friday 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ali Shayanfar can be reached on 571-270-1050. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J ROGERS/Examiner, Art Unit 4181

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617